 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
FIRST KEYSTONE BANK
AMENDED AND RESTATED AGREEMENT
 
THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), between First Keystone
Bank (the “Savings Bank”), a federally chartered savings bank, and Carol Walsh
(the “Executive”), is hereby amended and restated effective as of December 1,
2008, provided that the effectiveness of this Agreement is subject to and
conditioned upon the non-objection of the Office of Thrift Supervision (the
“OTS”) as set forth below.
 
WHEREAS, the Executive is presently an officer and Corporate Secretary of First
Keystone Financial, Inc. (the “Corporation”) and the Savings Bank (together, the
“Employers”), pursuant to an employment agreement between the Savings Bank and
the Executive originally dated as of December 1, 2004 (the “Prior Agreement”);
 
WHEREAS, the Savings Bank entered into a Supervisory Agreement with the OTS
dated as of February 13, 2006 (the “Supervisory Agreement”), which generally
precludes the Savings Bank from (i) entering into, renewing, extending or
revising any arrangement related to compensation or benefits of any director or
senior executive officer of the Savings Bank unless the Savings Bank first: (A)
provides a minimum of 30 days’ advance written notice of the proposed
transaction to the OTS, and (B) receives a written notice of non-objection from
the OTS; and (ii) making or agreeing to make any “golden parachute payments” as
defined in 12 U.S.C. Section 1828(k) and 12 C.F.R. Part 359, except as may be
permitted by the OTS and the preceding statutory authority;
 
WHEREAS, the Savings Bank previously authorized a renewal of the Prior Agreement
subject to and conditioned upon the receipt of non-objection from the OTS, which
non-objection has been requested;
 
WHEREAS, the Savings Bank wishes to amend and restate the Prior Agreement in
order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), with this Agreement to supersede the Prior Agreement in
its entirety, subject to and conditioned upon the receipt of non-objection from
the OTS in accordance with the Supervisory Agreement;
 
WHEREAS, the Employers desire to assure themselves of the continued availability
of the Executive’s services as provided in this Agreement; and
 
WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions hereinafter set forth;
 
NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
 
 

--------------------------------------------------------------------------------

 
(a)           Annual Compensation. The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the highest level of base
salary paid to the Executive by the Savings Bank or any subsidiary thereof
during any of the three calendar years ending immediately prior to the calendar
year in which the Date of Termination occurs.
 
(b)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.
 
(c)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Savings Bank, a change in the effective
control of the Corporation or the Savings Bank or a change in the ownership of a
substantial portion of the assets of the Corporation or the Savings Bank, in
each case as provided under Section 409A of the Code and the regulations
thereunder.
 
(d)           Code.  Code shall mean the Internal Revenue Code of 1986, as
amended.
 
(e)           Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
 
(f)           Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Savings Bank.
 
(g)           Good Reason.  “Good Reason” means the occurrence of any of the
following events:
 
(i)           any material breach of this Agreement by the Savings Bank,
including without limitation any of the following: (A) a material diminution in
the Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report, or
 
(ii)           any material change in the geographic location at which the
Executive must perform her services under this Agreement;
 
 
2

--------------------------------------------------------------------------------

 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Savings Bank within
ninety (90) days of the initial existence of the condition, describing the
existence of such condition, and the Savings Bank shall thereafter have the
right to remedy the condition within thirty (30) days of the date the Savings
Bank received the written notice from the Executive.  If the Savings Bank
remedies the condition within such thirty (30) day cure period, then no Good
Reason shall be deemed to exist with respect to such condition.  If the Savings
Bank does not remedy the condition within such thirty (30) day cure period, then
the Executive may deliver a Notice of Termination for Good Reason at any time
within sixty (60) days following the expiration of such cure period.
 
(i)           Notice of Termination. Any purported termination of the
Executive’s employment by the Savings Bank for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
days nor more than ninety (90) days after such Notice of Termination is given,
except any termination of the Executive’s employment for Cause shall be
effective immediately, and (iv) is given in the manner specified in Section 7
hereof.
 
(j)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.
 
2.           Benefits Upon Termination. If the Executive’s employment by the
Savings Bank shall be terminated subsequent to a Change in Control by (i) the
Savings Bank other than for Cause, Retirement or as a result of the Executive’s
death or Disability, or (ii) the Executive for Good Reason, then the Corporation
or the Savings Bank shall, subject to the provisions of Sections 2(d) and 3
hereof, as applicable:
 
(a)           pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash severance amount equal to two (2)
times the Executive’s Annual Compensation; and
 
(b)           maintain and provide for a period ending at the earlier of (i) two
(2) years after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (b)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, and disability insurance in which the Executive
was participating immediately prior to the Date of Termination; provided that
any insurance premiums payable by the Savings Bank or any successors pursuant to
this Section 2(b) shall be payable at such times and in such amounts (except
that the Savings Bank shall also pay any employee portion of the premiums) as if
the Executive was still an employee of the Savings Bank, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Savings Bank in any
taxable year shall not affect the amount of insurance premiums required to be
paid by the Savings Bank in any other taxable year; and provided further that if
the Executive’s participation in any group insurance plan is barred, the Savings
Bank shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Savings
Bank as of the Date of Termination; and
 
 
3

--------------------------------------------------------------------------------

 
(c)           pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash amount equal to the projected cost to
the Savings Bank of providing benefits to the Executive for a period of
twenty-four (24) months pursuant to any other employee benefit plans, programs
or arrangements offered by the Savings Bank in which the Executive was entitled
to participate immediately prior to the Date of Termination (other than
retirement plans or stock compensation plans of the Savings Bank), with the
projected cost to the Savings Bank to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs.
 
(d)           Notwithstanding the provisions of Sections 2(a), 2(b) and 2(c)
hereof, in the event the Executive’s employment is terminated subsequent to a
Change in Control by (i) the Savings Bank other than for Cause, Retirement or as
a result of the Executive’s death or (ii) the Executive for Good Reason and at
the time of such termination (A) either of the supervisory agreements entered
into by each of the Corporation and the Savings Bank with the OTS as of February
13, 2006 are still in effect or (B) either the Corporation or the Savings Bank
are deemed to be in “troubled condition” as defined in 12 C.F.R. §563.555 (or
any successor thereto) unless, with respect to clause (A) and/or (B), as
applicable, prior to or in connection with the Executive’s termination
subsequent to the Change in Control, the OTS, and, to the extent required, the
FDIC, has approved or not objected to the payment of the severance and the
provision of benefits as provided by Sections 2(a), 2(b) and 2(c), respectively,
pursuant to the provisions of 12 C.F.R. Part 359, then the Employers, instead of
providing Executive the benefits set forth in Sections 2(a), 2(b) and 2(c),
shall, subject to the provisions of Section 3 hereof, if applicable:
 
(I)           pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash severance amount equal to one (1)
times the Executive’s Annual Compensation;
 
(II)           maintain and provide for a period ending at the earlier of (i)
one (1) year after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (b)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance and disability insurance in which the Executive
was participating immediately prior to the Date of Termination; provided that
any insurance premiums payable by the Savings Bank or any successors pursuant to
this Section 2(d)(II) shall be payable at such times and in such amounts (except
that the Savings Bank shall also pay any employee portion of the premiums) as if
the Executive was still an employee of the Savings Bank, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Savings Bank in any
taxable year shall not affect the amount of insurance premiums required to be
paid by the Savings Bank in any other taxable year; and provided further that if
the Executive’s participation in any group insurance plan is barred, the Savings
Bank shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Savings
Bank as of the Date of Termination; and
 
 
4

--------------------------------------------------------------------------------

 
(III)         pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash amount equal to the projected cost to
the Savings Bank of providing benefits to the Executive for a period of twelve
(12) months pursuant to any other employee benefit plans, programs or
arrangements offered by the Savings Bank in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than retirement
plans or stock compensation plans of the Savings Bank), with the projected cost
to the Savings Bank to be based on the costs incurred for the calendar year
immediately preceding the year in which the Date of Termination occurs.
 
3.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 2 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Savings Bank and the Corporation, would constitute a “parachute
payment” under Section 280G of the Code, then the payments and benefits payable
by the Savings Bank pursuant to Section 2 hereof shall be reduced by the minimum
amount necessary to result in no portion of the payments and benefits under
Section 2 being non-deductible to the Savings Bank pursuant to Section 280G of
the Code and subject to the excise tax imposed under Section 4999 of the
Code.  If the payments and benefits under Section 2 are required to be reduced,
the cash severance shall be reduced first, followed by a reduction in the fringe
benefits. The parties hereto agree that the payments and benefits payable
pursuant to this Agreement to the Executive upon termination shall not exceed
three times the Executive’s average taxable income from the Employers for the
five calendar years preceding the year in which the Change in Control occurs, in
accordance with the provisions of Section 310 of the OTS Examination
Handbook.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 2 shall be based upon the opinion of independent tax
counsel selected by the Savings Bank and paid for by the Savings Bank.  Such
counsel shall promptly prepare the foregoing opinion, but in no event later than
thirty (30) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose.  Nothing contained in
this Section 3 shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment other than pursuant
to Section 2 hereof, or a reduction in the payments and benefits specified in
Section 2 below zero.
 
 
5

--------------------------------------------------------------------------------

 
 
4.
Mitigation; Exclusivity of Benefits.

 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 2(b) above.
 
(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
 
5.           Withholding.  All payments required to be made by the Savings Bank
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Savings Bank may
reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
6.           Assignability. The Savings Bank may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Savings Bank may hereafter merge or
consolidate or to which the Savings Bank may transfer all or substantially all
of its assets, if in any such case said corporation, bank or other entity shall
by operation of law or expressly in writing assume all obligations of the
Savings Bank hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
7.           Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Savings Bank:
President
  First Keystone Bank   22 West State Street   Media, Pennsylvania 19063

 
To the Executive:
Carol Walsh
  At the address last appearing on the personnel   records of the Savings Bank

 
8.           Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Savings Bank to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Savings Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
 
6

--------------------------------------------------------------------------------

 
9.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.
 
 
10.
Nature of Employment and Obligations.

 
(a)          Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Savings Bank and the
Executive, and the Savings Bank may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.
 
(b)          Nothing contained herein shall create or require the Savings Bank
to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Savings Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Savings Bank.
 
11.          Term of Agreement. This Agreement shall terminate two (2) years
after the date first written above.  Subject to the last sentence of this
Section 11, on or prior to the first annual anniversary of the date first
written above and each annual anniversary thereafter, the Board of Directors of
the Savings Bank shall consider (with appropriate corporate documentation
thereof, and after taking into account all relevant factors, including the
Executive’s performance as an employee) renewal of the term of this Agreement
for an additional one (1) year, and the term of this Agreement shall be so
extended unless the Board of Directors of the Savings Bank does not approve such
renewal and provides written notice to the Executive, or the Executive gives
written notice to the Savings Bank, at least thirty (30) days prior to the date
of any such anniversary, of such party’s election not to extend the term beyond
its then scheduled expiration date; provided that, notwithstanding the foregoing
to the contrary, this Agreement shall be automatically extended for an
additional one (1) year upon a Change in Control.  Notwithstanding anything in
this Agreement to the contrary, as long as the Savings Bank remains subject to
the Supervisory Agreement or is deemed “troubled” as such term is defined in 12
C.F.R. §563.555 and for as long as required by the Supervisory Agreement, any
renewal of this Agreement shall be subject to and conditioned upon the written
approval or non-objection of the OTS and, if applicable, the Federal Deposit
Insurance Corporation (the “FDIC”).
 
12.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
13.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
 
7

--------------------------------------------------------------------------------

 
14.           Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
15.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
16.           Regulatory Prohibition. Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. §1828(k)) and 12 C.F.R. Part 359.
 
17.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in agreements
between a savings association and its employees pursuant to Section 563.39(b) of
the Regulations Applicable to all Savings Associations, 12 C.F.R. §563.39(b), or
any successor thereto, and shall be controlling in the event of a conflict with
any other provision of this Agreement.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Savings Bank’s affairs
pursuant to notice served under Section 8(e)(3) or Section 8(g)(1) of the FDIA
(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Savings Bank’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Savings Bank may, in its discretion: (i) pay the Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended,
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Savings Bank’s affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Savings Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Executive and the Savings Bank as of the date of termination shall
not be affected.
 
(c)           If the Savings Bank is in default, as defined in Section 3(x)(1)
of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Savings Bank as of the date of termination shall not be affected.
 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Savings Bank is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Savings Bank under the authority contained in Section 13(c) of the FDIA (12
U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her designee, at
the time the Director or his/her designee approves a supervisory merger to
resolve problems related to operation of the Savings Bank or when the Savings
Bank is determined by the Director of the OTS to be in an unsafe or unsound
condition, but vested rights of the Executive and the Savings Bank as of the
date of termination shall not be affected.
 
 
8

--------------------------------------------------------------------------------

 
18.           Entire Agreement.  This Agreement embodies the entire agreement
between the Savings Bank and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Savings Bank and the Executive with
respect to the matters agreed to herein, including the Prior Agreement, are
hereby superseded and shall have no force or effect.  Notwithstanding the
foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Corporation and the Executive.
 
 
[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
first written above.
 
ATTEST:
FIRST KEYSTONE BANK
       
By:   _________________________                     
By:    _________________________________       
Name: Hugh J. Garchinsky
Donald S. GuthrieCarol Walsh, Individually
Title:  Chief Financial Officer
Chairman of the Board of Directors
             
EXECUTIVE
         
By:    _________________________________       
 
Carol Walsh, Individually

 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 